Citation Nr: 0616564	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-26 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 2, 2002, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  VA will notify the veteran if 
further action is required on his part.


REMAND

A remand is required to comply with the Veterans Claims 
Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103A, 5106, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

In this case, the veteran was provided VCAA notice in a 
November 2002 letter (VCAA letter).  The VCAA letter 
summarized VA's duty to assist and specified the evidence he 
was expected to provide, including the information needed to 
obtain pertinent medical records.  The VCAA letter did not 
contain the language outlined in 38 C.F.R. § 3.159(b)(1).  
Thus, he must be told to provide any evidence in his 
possession pertaining to the claim on appeal.
Additionally, the VCAA letter applied only to the veteran's 
claim for a higher rating for his post-traumatic stress 
disorder (PTSD); it failed to notify him of the evidence 
necessary to substantiate his TDIU claim or, more importantly 
since this benefit has been granted, the evidence needed to 
establish an earlier effective date.  See Pelegrini II, 18 
Vet. App. at 120-21; Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006); Huston v. 
Principi, 17 Vet. App. 195 (2003).  As this question is 
involved in his present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice that 1) instructs him to submit any 
evidence in his possession pertaining to 
his claim; and 2) describes the evidence 
or information necessary to show his 
entitlement to an earlier effective date.

2.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If benefits are not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the case to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to ensure the veteran is 
afforded due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





